Name: Commission Implementing Regulation (EU) NoÃ 205/2014 of 4Ã March 2014 laying down uniformed conditions for the implementation of Regulation (EU) NoÃ 1260/2013 of the European Parliament and the Council on European demographic statistics, as regards breakdowns of data, deadlines and data revisions Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: economic analysis;  information technology and data processing;  demography and population;  economic geography
 Date Published: nan

 5.3.2014 EN Official Journal of the European Union L 65/10 COMMISSION IMPLEMENTING REGULATION (EU) No 205/2014 of 4 March 2014 laying down uniformed conditions for the implementation of Regulation (EU) No 1260/2013 of the European Parliament and the Council on European demographic statistics, as regards breakdowns of data, deadlines and data revisions (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1260/2013 of the European Parliament and of the Council of 20 November 2013 on European demographic statistics (1), and in particular Article 3(4) thereof, Whereas: (1) Regulation (EU) No 1260/2013 establishes a common legal framework for the development, production and dissemination of European statistics on population and vital events. (2) In order to ensure that data on population and on vital events provided by Member States, as required by Regulation (EU) No 1260/2013, are of high quality, comparable, consistent and in order to allow reliable Union-wide overviews to be drawn up, the data should be broken down. (3) Data should be therefore provided to the Commission broken down by territorial units in accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (2). (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes uniform conditions for the breakdowns of data required by Regulation (EU) No 1260/2013, as well as for deadlines and for revisions of those data. Article 2 Definitions Definitions laid down in Regulation (EU) No 1260/2013 shall apply. In addition, for the purpose of this Regulation, the following definitions shall also apply: (a) age at a given date (either reference time or date of the event) means the interval of time between the date of birth and the given date, expressed in completed years; (b) country of birth of an individual means the country of usual residence (in its current borders, if the information is available) of the individuals mother at the time of the delivery, or, failing this, the country (in its current borders, if the information is available) in which the birth took place; (c) country of birth of the mother means the country of birth of the mother; (d) citizenship means the particular legal bond between an individual and his or her State, acquired by birth or naturalisation, whether by declaration, choice, marriage or other means according to national legislation; (e) live-birth order means the numerical order of the live birth being recorded in relation to all previous live births of the mother; (f) month of occurrence means the calendar month of occurrence of the event; (g) year of birth means the calendar year of occurrence of the birth; (h) Member State means a country that is a member of the European Union at the end of the reference year. Article 3 Breakdowns and statistical tables The breakdowns of the data to be provided to the Commission (Eurostat) under Regulation (EU) No 1260/2013 are set out in Annex I. The statistical tables to be provided to the Commission (Eurostat) are set out in Annex II. Article 4 Deadlines 1. Each year Member States shall provide the Commission (Eurostat) with provisional data on total population, total live births and total deaths at national level, as described in Annex II, point 1, within six months of the end of the reference year. 2. Each year Member States shall provide the Commission (Eurostat) with data at national and regional level as described in Annex II, point 2, and related standard reference metadata (in the metadata structure definition defined for the Euro SDMX Metadata Structure) for the reference year within 12 months of the end of the reference year. 3. Each year Member States shall provide the Commission (Eurostat) with provisional monthly data on total live births and total deaths, as described in Annex II, point 3, each covering at least the first six months of the reference year, by 30 November of the same reference year. Article 5 Data revisions 1. Member States shall inform the Commission (Eurostat) of any planned revision of the data supplied under Article 4(2) no later than one week before the release of the revised data in the Member State concerned. 2. Member States shall provide any revised data to the Commission (Eurostat) no later than one week after the release of these data. 3. Member States shall ensure that any revised data provided to the Commission (Eurostat) is consistent with the whole set of data provided under Article 4(2). Article 6 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 330, 10.12.2013, p. 39. (2) OJ L 154, 21.6.2003, p. 1. ANNEX I BREAKDOWNS OF DATA The following breakdowns shall be used for the disaggregation of the statistical data requested under Regulation (EU) No 1260/2013. The category Unknown shall contain less than 5 % of the cases of the category Total in the same distribution. 1. Age Age Low detail breakdown High detail breakdown Identification AGE.L AGE.H (0) Total Total (1) Under 5 years (1.1) Under 1 year (1.2) 1 year (1.3) 2 years (1.4) 3 years (1.5) 4 years (2) 5 to 9 years (2.1) 5 years (2.2) 6 years (2.3) 7 years (2.4) 8 years (2.5) 9 years (3) 10 to 14 years (3.1) 10 years (3.2) 11 years (3.3) 12 years (3.4) 13 years (3.5) 14 years (4) 15 to 19 years (4.1) 15 years (4.2) 16 years (4.3) 17 years (4.4) 18 years (4.5) 19 years (5) 20 to 24 years (5.1) 20 years (5.2) 21 years (5.3) 22 years (5.4) 23 years (5.5) 24 years (6) 25 to 29 years (6.1) 25 years (6.2) 26 years (6.3) 27 years (6.4) 28 years (6.5) 29 years (7) 30 to 34 years (7.1) 30 years (7.2) 31 years (7.3) 32 years (7.4) 33 years (7.5) 34 years (8) 35 to 39 years (8.1) 35 years (8.2) 36 years (8.3) 37 years (8.4) 38 years (8.5) 39 years (9) 40 to 44 years (9.1) 40 years (9.2) 41 years (9.3) 42 years (9.4) 43 years (9.5) 44 years (10) 45 to 49 years (10.1) 45 years (10.2) 46 years (10.3) 47 years (10.4) 48 years (10.5) 49 years (11) 50 to 54 years (11.1) 50 years (11.2) 51 years (11.3) 52 years (11.4) 53 years (11.5) 54 years (12) 55 to 59 years (12.1) 55 years (12.2) 56 years (12.3) 57 years (12.4) 58 years (12.5) 59 years (13) 60 to 64 years (13.1) 60 years (13.2) 61 years (13.3) 62 years (13.4) 63 years (13.5) 64 years (14) 65 to 69 years (14.1) 65 years (14.2) 66 years (14.3) 67 years (14.4) 68 years (14.5) 69 years (15) 70 to 74 years (15.1) 70 years (15.2) 71 years (15.3) 72 years (15.4) 73 years (15.5) 74 years (16) 75 to 79 years (16.1) 75 years (16.2) 76 years (16.3) 77 years (16.4) 78 years (16.5) 79 years (17) 80 to 84 years (17.1) 80 years (17.2) 81 years (17.3) 82 years (17.4) 83 years (17.5) 84 years (18) 85 to 89 years (18.1) 85 years (18.2) 86 years (18.3) 87 years (18.4) 88 years (18.5) 89 years (19) 90 to 94 years (19.1) 90 years (19.2) 91 years (19.3) 92 years (19.4) 93 years (19.5) 94 years (20) 95 to 99 years (20.1) 95 years (20.2) 96 years (20.3) 97 years (20.4) 98 years (20.5) 99 years (21) 100 years and older (1) (21.1) 100 years (21.2) 101 years (21.3) 102 years (21.4) 103 years (21.5) 104 years (21.6) 105 years (21.7) 106 years (21.8) 107 years (21.9) 108 years (21.10) 109 years (21.11) 110 years and older (2) The category Unknown shall not be used. Cases where Age is unknown shall be redistributed using best national estimates. 2. Age of the mother Age of the mother Low detail breakdown High detail breakdown Identification AGM.L AGM.H (0) Total Total (1) 14 years or younger 14 years or younger (2) 15 to 19 years (2.1) 15 years (2.2) 16 years (2.3) 17 years (2.4) 18 years (2.5) 19 years (3) 20 to 24 years (3.1) 20 years (3.2) 21 years (3.3) 22 years (3.4) 23 years (3.5) 24 years (4) 25 to 29 years (4.1) 25 years (4.2) 26 years (4.3) 27 years (4.4) 28 years (4.5) 29 years (5) 30 to 34 years (5.1) 30 years (5.2) 31 years (5.3) 32 years (5.4) 33 years (5.5) 34 years (6) 35 to 39 years (6.1) 35 years (6.2) 36 years (6.3) 37 years (6.4) 38 years (6.5) 39 years (7) 40 to 44 years (7.1) 40 years (7.2) 41 years (7.3) 42 years (7.4) 43 years (7.5) 44 years (8) 45 to 49 years (8.1) 45 years (8.2) 46 years (8.3) 47 years (8.4) 48 years (8.5) 49 years (9) 50 years and older 50 years and older (99) Unknown Unknown 3. Country of birth Country of birth Single breakdown Identification COB.M (0) Total (1) Native-born (2) Foreign-born (2.1) Born in another Member State (2.2) Born outside the EU (9) Unknown 4. Country of birth of the mother Country of birth of the mother Single breakdown Identification CBM (0) Total (1) Native-born (2) Foreign-born (2.1) Born in another Member State (2.2) Born outside the EU (9) Unknown 5. Country of citizenship Country of citizenship Single breakdown Identification COC.M (0) Total (1) National citizenship (2) Non-national citizenship (2.1) Citizenship of another Member State (2.2) Citizenship of a country not a member of the EU (3) Stateless (9) Unknown A person with two or more citizenships shall be allocated to only one country of citizenship, to be determined in the following order of precedence:  reporting country, or  if the person does not have the citizenship of the reporting country: other Member State, or  if the person does not have the citizenship of another Member State: other country outside the EU. In cases of dual citizenship where both countries are within the EU but neither is the reporting country, Member States shall determine which country of citizenship is to be allocated. 6. Country of citizenship of the mother Country of citizenship of the mother Single breakdown Identification CCM (0) Total (1) National citizenship (2) Non-national citizenship (2.1) Citizenship of another Member State (2.2) Citizenship of a country not a member of the EU (3) Stateless (9) Unknown Technical specifications as for the topic country of citizenship. 7. Geographical area Geographical area Low detail breakdown Medium detail breakdown High detail breakdown Identification GEO.L GEO.M GEO.H NUTS classification NUTS level 0 (territory of the country) All NUTS level 2 geographic denominations or Statistical Region All NUTS level 3 geographic denominations or Statistical Region (99999) Unknown Unknown The version of the NUTS classification or Statistical Regions used shall be the version in force at the end of the reference year. 8. Live birth order (biological) Live-birth order Single breakdown Identification LBO (0) Total (1) Rank 1 (2) Rank 2 (3) Rank 3 (4) Rank 4 and more (9) Unknown In the case of multiple births, each live-born child shall be counted separately. The count does not include foetal deaths, and is irrespective of whether all live births were in wedlock or out-of-wedlock, or within current or previous legal unions, and regardless of whether the live-born children are alive or dead at the reference date or whether or not they are living with the mother. 9. Month of occurrence Month of occurrence Single breakdown Identification MOC (0) Total (1) January (2) February (3) March (4) April (5) May (6) June (7) July (8) August (9) September (10) October (11) November (12) December (99) Unknown 10. Sex Sex Single breakdown Identification SEX (0) Total (1) Male (2) Female The category Unknown shall not be used. Cases where Sex is unknown shall be redistributed using best national estimates. 11. Year of birth Year of birth Single breakdown Identification YOB.H (0) Total (1) Reference year (2) Reference year  1 (3) Reference year  2 (4) Reference year  3 (5) Reference year  4 (6) Reference year  5 (7) Reference year  6 (8) Reference year  7 (9) Reference year  8 (10) Reference year  9 (11) Reference year  10 (12) Reference year  11 (13) Reference year  12 (14) Reference year  13 (15) Reference year  14 (16) Reference year  15 (17) Reference year  16 (18) Reference year  17 (19) Reference year  18 (20) Reference year  19 (21) Reference year  20 (22) Reference year  21 (23) Reference year  22 (24) Reference year  23 (25) Reference year  24 (26) Reference year  25 (27) Reference year  26 (28) Reference year  27 (29) Reference year  28 (30) Reference year  29 (31) Reference year  30 (32) Reference year  31 (33) Reference year  32 (34) Reference year  33 (35) Reference year  34 (36) Reference year  35 (37) Reference year  36 (38) Reference year  37 (39) Reference year  38 (40) Reference year  39 (41) Reference year  40 (42) Reference year  41 (43) Reference year  42 (44) Reference year  43 (45) Reference year  44 (46) Reference year  45 (47) Reference year  46 (48) Reference year  47 (49) Reference year  48 (50) Reference year  49 (51) Reference year  50 (52) Reference year  51 (53) Reference year  52 (54) Reference year  53 (55) Reference year  54 (56) Reference year  55 (57) Reference year  56 (58) Reference year  57 (59) Reference year  58 (60) Reference year  59 (61) Reference year  60 (62) Reference year  61 (63) Reference year  62 (64) Reference year  63 (65) Reference year  64 (66) Reference year  65 (67) Reference year  66 (68) Reference year  67 (69) Reference year  68 (70) Reference year  69 (71) Reference year  70 (72) Reference year  71 (73) Reference year  72 (74) Reference year  73 (75) Reference year  74 (76) Reference year  75 (77) Reference year  76 (78) Reference year  77 (79) Reference year  78 (80) Reference year  79 (81) Reference year  80 (82) Reference year  81 (83) Reference year  82 (84) Reference year  83 (85) Reference year  84 (86) Reference year  85 (87) Reference year  86 (88) Reference year  87 (89) Reference year  88 (90) Reference year  89 (91) Reference year  90 (92) Reference year  91 (93) Reference year  92 (94) Reference year  93 (95) Reference year  94 (96) Reference year  95 (97) Reference year  96 (98) Reference year  97 (99) Reference year  98 (100) Reference year  99 (101) Reference year  100 (102) Reference year  101 (103) Reference year  102 (104) Reference year  103 (105) Reference year  104 (106) Reference year  105 (107) Reference year  106 (108) Reference year  107 (109) Reference year  108 (110) Reference year  109 (111) Reference year  110 or earlier (3) The category Unknown shall not be used. Cases where Year of birth is unknown shall be redistributed using best national estimates. 12. Year of birth of the mother Year of birth of the mother Single breakdown Identification YBM (0) Total (1) Reference year  14 or later (2) Reference year  15 (3) Reference year  16 (4) Reference year  17 (5) Reference year  18 (6) Reference year  19 (7) Reference year  20 (8) Reference year  21 (9) Reference year  22 (10) Reference year  23 (11) Reference year  24 (12) Reference year  25 (13) Reference year  26 (14) Reference year  27 (15) Reference year  28 (16) Reference year  29 (17) Reference year  30 (18) Reference year  31 (19) Reference year  32 (20) Reference year  33 (21) Reference year  34 (22) Reference year  35 (23) Reference year  36 (24) Reference year  37 (25) Reference year  38 (26) Reference year  39 (27) Reference year  40 (28) Reference year  41 (29) Reference year  42 (30) Reference year  43 (31) Reference year  44 (32) Reference year  45 (33) Reference year  46 (34) Reference year  47 (35) Reference year  48 (36) Reference year  49 (37) Reference year  50 or earlier (99) Unknown (1) The breakdown by five-year age groups (AGE.L) is requested up to 100 years and older; however, Eurostat shall disseminate data by five-year age groups only up to 90 years and older (NUTS level 3). (2) The breakdown by single-year age (AGE.H) is requested up to 110 years and older; however, Eurostat shall disseminate data by single-year age only up to 100 years and older (national and NUTS level 2). (3) The breakdown by single year of birth (YOB.H) is requested up to Reference year - 110 years or earlier; however, Eurostat shall disseminate data by single year of birth up to Reference year - 100 years or earlier (national and NUTS level 2). ANNEX II STATISTICAL TABLES 1. Data referred to in Article 4(1) Table Title Breakdowns to be crossed POPDB Population GEO.L LVBDB Live births GEO.L DTHDB Deaths GEO.L 2. Data referred to in Article 4(2) Table Title Breakdowns to be crossed POP01 Population by age, sex and region (level 2) of residence GEO.M, AGE.H, SEX POP02 Population by age, sex and region (level 3) of residence GEO.H, AGE.L, SEX LVB01 Live births by month of occurrence GEO.L, MOC LVB02 Live births by mothers age, mothers year of birth and mothers region (level 2) of residence GEO.M, AGM.H, YBM LVB03 Live births by mothers age and mothers region (level 3) of residence GEO.H, AGM.L LVB04 Live births by mothers age, mothers year of birth and mothers country of birth GEO.L, AGM.H, YBM, CBM LVB05 Live births by mothers age, mothers year of birth and mothers country of citizenship GEO.L, AGM.H, YBM, CCM LVB06 Live births by mothers age, mothers year of birth and live birth order GEO.L, AGM.H, YBM, LBO LVB07 Live births by mothers age, mothers year of birth and sex of the new-born GEO.L, AGM.H, YBM, SEX DTH01 Deaths by month of occurrence GEO.L, MOC DTH02 Deaths by sex, age, year of birth and region (level 2) of residence GEO.M, SEX, AGE.H, YOB.H DTH03 Deaths by sex, age and region (level 3) of residence GEO.H, SEX, AGE.L DTH04 Deaths by sex, age, year of birth and country of birth GEO.L, SEX, AGE.H, YOB.H, COB.M DTH05 Deaths by sex, age, year of birth and country of citizenship GEO.L, SEX, AGE.H, YOB.H, COC.M 3. Data referred to in Article 4(3) Table Title Breakdowns to be crossed LVBNC Live births by month of occurrence GEO.L, MOC DTHNC Deaths by month of occurrence GEO.L, MOC